DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 07/21/2022.
Claim Objections
Claim 1 is objected to because of the following informalities:  Item “configure the HHR gaming machine to provide a HHR wagering game to a user by performing the following” should be recited as -- configure the HHR gaming machine to provide a HHR wagering game to a user by performing the following:-- so as to clarify the confusion.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: Item “a historical horse racing (HHR) gaming method” should be recited as -- a historical horse racing (HHR) gaming method:-- so as to clarify the confusion.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to method of organizing human activity via commercial interaction (e.g. carrying out a wagering game) in order to determine a financial obligation without significantly more.  As per step 2A the claim(s) recite(s) “configure the HHR gaming machine to provide a HHR wagering game to a user by performing the following receive payment for a wager through the payment device; transfer the wager to one or more common better pool of a pari-mutuel wagering system; present by the display system a subset of a plurality of past race events that have been run, wherein race data for each of the past race events is stored in a historical horse racing (HHR) database, wherein the plurality of past race events include past race events of varying field size, and wherein one or more of past race events of the subset of the plurality of past race events has a different field size than other past race events of the subset of the plurality of past race events; display a prompt on the display system to display a list of each of the race participants for each of the subset of the plurality of past race events; display the list of each of the race participants for each of the subset of the plurality of past race events selected; display a prompt on the display system for a selection of only the top three finishers for each of the past race events selected, consisting of prompting for each of the selected past race events a selection of a predicted first place finisher, a selection of a predicted second place finisher, and a selection of a predicted third place finisher; display a prompt on the display device, for each race participant of the list of the race participants for each of the subsets of the plurality of past race events selected, to show a performance profile for each of the race participants of the list of the race participants; receive through the input device a selection of the predicted first place finisher, a selection of the predicted second place finisher, and a selection of the predicted third place finisher for each of the selected past race events; display a prompt on the display system for an automatic selection for one, some, or all of the subset of past race events and automatically select the predicted first place finisher, the predicted second place finisher, and the predicted third place finisher for the one, some, or all of the subset of past race events based on received input; compare the predicted first place finisher, the predicted second place finisher, and the predicted third place finisher for each of the subset of past race events with an actual outcome for each of the subset of past race events including the actual top three finishers for each of the subset of the past race events; display on the first display portion of the display system an entertaining display corresponding to a plurality of possible results of the wager; display on the second display portion of the display system a summary of results of the comparison of the predicted first place finisher, the predicted second place finisher, and the predicted third place finisher for each of the subset of past race events with the actual outcome for each of the subset of past race events of the actual top three finishers for each of the subset of the past race events; calculate and provide a final result of the wager based on the summary of the results of the comparison of the predicted first place finisher, the predicted second place finisher, and the predicted third place finisher for each of the subset of past race events with the actual outcome for each of the subset of past race events of the actual top three finishers for each of the subset of the past race events; end the HHR wagering game.” which recites a wagering game comprising presenting historical races to a player for the purpose of a player making a wagering selection with an outcome being determined and presented to a player.  Specifically the invention is directed to a method of carrying out a horse wagering game using historical data.  See bolded sections which indicate the financial obligation portion including accepting wagers, accepting player betting information, and providing an outcome of a wager.  Additionally the dependent claims recite further elements of the wagering game including the inclusion of other well-known wagering elements such as slots as well as further information provided to a player to allow the carrying out of the game.  This judicial exception is not integrated into a practical application because it is merely directed to the exception of presenting players with a game with the gaming being directed to the exception of organizing human activity for the purpose of a financial obligation.  Additional amendments further continue to indicate races are of different sizes and limits the amount of wagers that a player can make on a race.  Examiner recognizes these are limitations to the how to carry out the game and are still financial obligations for carrying out the rules of the game including setting the size of the race and the inclusion of what a player can wager upon is a configuration which does not change the game from being a financial obligation nor that the step can be performed mentally as a standard part of a game.  Specifically it is well-known for individuals to determine what they will allow a wager upon in order to carry out a game they wish to risk a financial obligation, or money, on.  See MPEP 2106.05(f).  Specifically this is no more than a way of displaying and presenting information to a  player regarding the well-known feature of horse racing and is no more than carrying out the game of wagering on horse racing in order to determine if a player should be awarded or not.  The use of historical information does not change the fact that a player is wagering on a horse race as part of a financial obligation.  The timing of the actual event used to determine the obligation does not change the overall function since a player is not informed of the outcome until after the wager is accepted.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims remain a wagering game with the focus on horse racing.  Additional structure is merely to determine how the system operates in a generic fashion to store information and communicate information.  Additionally features such as informing a player of past performance is known in the wagering game art, including horse racing, as a means to allow a player to make an informed decision and feel that an element of skill is involved in the prediction.  However none of these features amount to more than determining a financial obligation.
	As per step 2B the hardware elements are commonly found in the gaming art related to electronic slot machines or wagering terminals and therefore are no more than a generic recitation of computer hardware elements and therefore does not provide a practical application that amounts to more than the identified abstract idea.  This includes the recitation of memory, processors, and displaying steps which are generically found in electronic gaming machine including the elements of network access and accepting wagers for the purpose of presenting and payout for the results.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waters (US Pub. No. 2019/0251789) in view of Pollowitz et al. (US Pat. No. 9,717,983 B1 hereinafter referred to as Pollowitz).
As per claims 1, 12, and 20, Waters teaches a dedicated historical horse racing (HHR) gaming machine, gaming method, and non-transitory computer-readable media (abstract) comprising: a payment device (Fig. 2, item 158); a display system including a first display portion and a second display portion (Fig. 2, item 154 and Figs. 5-7 see display which includes different portions of displayed content); an input system including at least one input device (Fig. 2, item 156); a processor (Fig. 2, item 152); a memory storage (paragraph [0030]); a housing that houses the display system, the input system, the processor, and the memory storage of the HHR gaming machine (Fig. 14, item 450); wherein the memory storage has instructions stored thereon that, upon execution thereon by the processor (paragraph [0030]), configure the HHR gaming machine to provide a HHR wagering game to a user by performing the following (abstract and Fig. 4 and paragraph [0029] player wagers on historical event data such as horse races): receive payment for a wager through the payment device (paragraph [0042] wager accepted); transfer the wager to one or more common better pool of a pari-mutuel wagering system (paragraphs [0058] and [0079] a portion of the wager is deposited in a pool associated with the wagered upon historical event); present by the display system a subset of a plurality of past race events that have been run (paragraph [0044] past races events are presented for a user to select to wager upon), wherein race data for each of the past race events is stored in a historical horse racing (HHR) database (paragraphs [0008] and [0051] historical race data is used with a database disclosed as one way to store this information); display a prompt on the display system to display a list of each of the race participants for each of the subset of the plurality of past race events (Fig. 6 and paragraph [0046] player is presented a list of horses to select for a predicted placement for the historic racing event); display the list of each of the race participants for each of the subset of the plurality of past race events selected (Fig. 6 and paragraph [0046] player is able to select a subset of the displayed horses); display a prompt on the display system for a selection of the top three finishers for each of the past race events selected, including prompting for each of the selected past race events a selection of a predicted first place finisher, a selection of a predicted second place finisher, and a selection of a predicted third place finisher (Fig. 6 and paragraph [0046] player determines order of finish for at least top 3); display a prompt on the display device, for each race participant of the list of the race participants for each of the subsets of the plurality of past race events selected, to show a performance profile for each of the race participants of the list of the race participants (Fig. 5 and paragraph [0045] stats regarding the horse and/or jockey is displayed); receive through the input device a selection of the predicted first place finisher, a selection of the predicted second place finisher, and a selection of the predicted third place finisher for each of the selected past race events (Fig. 6 and paragraph [0046] player wagers on inputted predicted placement); display a prompt on the display system for an automatic selection for one, some, or all of the subset of past race events and automatically select the predicted first place finisher, the predicted second place finisher, and the predicted third place finisher for the one, some, or all of the subset of past race events based on received input (paragraph [0049] placement prediction can instead be done automatically via player selection of automatic); compare the predicted first place finisher, the predicted second place finisher, and the predicted third place finisher for each of the subset of past race events with an actual outcome for each of the subset of past race events including the actual top three finishers for each of the subset of the past race events (paragraphs [0011] and [0053]-[0054] outcome is determined based on actual finish versus predicted); display on the first display portion of the display system an entertaining display corresponding to a plurality of possible results of the wager (paragraph [0051] race is presented including animated or actual recorded video); display on the second display portion of the display system a summary of results of the comparison of the predicted first place finisher, the predicted second place finisher, and the predicted third place finisher for each of the subset of past race events with the actual outcome for each of the subset of past race events of the actual top three finishers for each of the subset of the past race events (paragraph [0053] actual outcome displayed); calculate and provide a final result of the wager based on the summary of the results of the comparison of the predicted first place finisher, the predicted second place finisher, and the predicted third place finisher for each of the subset of past race events with the actual outcome for each of the subset of past race events of the actual top three finishers for each of the subset of the past race events (paragraphs [0053]-[0054] amount won is determined based on outcome); end the HHR wagering game (Fig. 4, item 226 player is paid out and game method ends).  Waters does not specifically teach a historical racing game wherein the plurality of past race events include past race events of varying field size and wherein one or more of past race events of the subset of the plurality of past race events has a different field size than other past race events of the subset of the plurality of past race events nor that the wager consists only of the top three finishers.  However, Waters teaches wherein a win is only based on the top three finishers (paragraph [0055] note the “may” portion which indicates it is the case where it is only the top three finishers) and Pollowitz teaches a racing management system (abstract) comprising races of varying field size stored in a database (col. 6, lines 50-61) wherein a wager can be on a trifecta (paragraph [0036]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Waters with Pollowitz, since the inclusion of races of varying size allows the system a greater amount of potential races to select from instead of limiting the system to only a few races of a set size while still maintaining the selection UI by limiting the number of selection for a player to the same number as indicated in paragraph [0046] of Waters.  Specifically Pollowitz shows that races of varying size is known and therefore it would have been obvious to include those races of varying size in order to not overly limit the system of Waters to a few races and that thereby including races of varying size at least one race of the database would have a different size than another race stored.  As per limiting the amount of horse placement wagers that can be made to only the top three examiner notes this is an obvious design choice with both Waters and Pollowitz showing either a win or a wager bases on the top three and therefore to simplify the game it would be an obvious design choice to limit only to the top three since the win is based on only the top three to begin with in at least some embodiments and therefore allow for faster gaming by not having player select for position that do not matter.
As per claims 2 and 13, Waters teaches a gaming machine and method wherein the memory storage has instructions stored thereon that, upon execution thereon by the processor, further configure the processor to display a prompt on the display system to display the actual finishing order for each of the subset of past race events, and display the actual finishing order for each of the subset of past race events selected by a received input (paragraph [0053] actual outcome displayed including determination between predicted and actual.  Paragraphs [0055]-[0057] additionally patterns are displayed for additional win determination embodiments between multiple races.).
As per claims 3 and 14, Waters does not specifically teach a gaming machine or method wherein the HHR database is stored in the memory storage or is stored in another memory storage device of the HHR gaming machine.  However, Waters teaches a database comprising historical horse racing information (paragraph [0008]) and a gaming machine with local memory to carry out a game (paragraph [0031]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified Waters to specifically indicate the database is stored locally thereby allowing for the gaming machine to access the information without a time lag or possibility of disconnection found in remote sources of information.  Specifically this is a reliable area to store the information for use by the gaming machine.
As per claims 4 and 15, Waters does not specifically teach a gaming machine or method wherein the HHR database is accessed by the HHR gaming machine over a network.  However, Waters teaches a database comprising historical horse racing information (paragraph [0008]) and a server with memory to carry out the game (paragraph [0030]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified Waters to specifically indicate the database is stored on a server thereby allowing for one central location for the storing and updating of the information thereby reducing the memory requirements of individual gaming machines which no longer need to store the entire database of information.
As per claims 5 and 16, Waters does not teach a gaming machine or method wherein the plurality of past race events of the HHR database includes past race events having a field size of 6 to 12 race participants, and includes at least a first past race event having a first field size and a second past race event having a second field size, the first field size being different than the second field size.  However, Pollowitz teaches a racing management system (abstract) comprising races of varying field size stored in a database (col. 6, lines 50-61).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Waters with Pollowitz, since the inclusion of races of varying size allows the system a greater amount of potential races to select from instead of limiting the system to only a few races of a set size while still maintaining the selection UI by limiting the number of selection for a player to the same number as indicated in paragraph [0046] of Waters.  Specifically Pollowitz shows that races of varying size is known and therefore it would have been obvious to include those races of varying size in order to not overly limit the system of Waters to a few races.
As per claim 7, Waters teaches a gaming machine wherein the performance profile for each of the race participants is calculated by the processor of the HHR gaming machine based on race data retrieved from the HHR database (Fig. 5 and paragraph [0045] data displayed may be randomly determined via a processor performing a processing step using the racing information).
As per claims 8 and 18, Waters teaches a gaming machine and method wherein the entertaining display includes a representation of a plurality of mechanical spinning wheels that are displayed as spinning at least before the summary of results is displayed on the second display portion of the display system (Figs. 3 and 8 and paragraphs [0009] and [0034] see reels which are spinning wheel with symbols on the surface and includes physical reels).
As per claim 9, Waters teaches a gaming machine wherein ending the HHR wagering game includes providing a payout (Fig. 4, item 226 player is paid out and game method ends), beginning a subsequent HHR wagering game, beginning a bonus wagering game, or reverting to displaying a menu on the display system.
As per claims 10 and 19, Waters teaches a gaming machine and method wherein the HHR gaming machine provides for receiving selection input for no more than the predicted top three finishers for each race (Fig. 6 and paragraph [0046] player wagers on inputted predicted placement with player input limited to three), and the final result is based on the comparison of no more than the predicted top three finishers for each race with the actual top three finishers for each race (paragraph [0055]  see “may” which includes the embodiment where it is based on the top three which is a well-known feature in horse racing).
As per claim 11, Waters teaches a gaming machine wherein in calculating and providing a final result of the wager based on the summary of the results, reward levels are tied to predicting both correct and incorrect final top-three rankings of the participants in the past race events such that a reward is tied to predicting results of a first race event correctly and results of a second race event incorrectly (Paragraphs [0055]-[0057] additionally patterns are displayed for additional win determination embodiments between multiple races and which would include players matching patterns where they have certain number of correct and certain number incorrect.  Specifically which patterns a player receives is based on both the correct and incorrect selection.).
Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waters (US Pub. No. 2019/0251789) and Pollowitz et al. (US Pat. No. 9,717,983 B1 hereinafter referred to as Pollowitz) in view of Williams et al. (US Pub. No. 2019/0340879 A1 hereinafter referred to as Williams).
As per claims 6 and 17, Water teaches a gaming machine or method wherein the performance profile for each of the race participants includes a graphical representation based on a quantitative analysis of performance history for each of a racehorse and a jockey riding the racehorse (Fig. 5).  Waters does not teach a trainer affiliated with race participant.  However, Williams teaches storing information regarding the horse, jockey, and trainer in a database used for providing handicapping information (paragraph [0060]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Waters with Pollowitz and Williams, since by including trainer information a player is presented a more complete picture on possible performance of a horse in a race which allows a player to feel more confident in their selections.
Response to Arguments
Applicant's arguments filed 07/21/2022 have been fully considered but they are not persuasive. Applicant argues against the prior 101 rejections as being incorrect because the claims present an improvement in the computing art by having fewer participants being considered based on only considering the top three and therefore reducing the need for computing resources to consider all placements.  Examiner notes that providing less data as output is a known feature predating the computing art since the less information you present the less work involved in presenting this information.  For example when generating the results of an event if you do not list every participant involved you are not required to take the time to write out or indicate the excluded participants thereby saving time.   The same applies when considering placements since the fewer placements considered the less work.  If a race includes 20 horses by only considering the top three an individual would not need to perform work related to the bottom 17.  Therefore this is a solution pre-existing the computing art and not one tied specifically to the computing art.  Specifically the less you present the less work you have to perform is known and does not provide a significant feature that gives the claims a practical application beyond the identified judicial exemption.  As per arguments regarding claims needing to be performed on a machine and therefore overcoming the rejection examiner notes that mere recitation of a generic component performing the steps is not enough to overcome the identified rejection.  Specifically could these steps be performed reasonably by an individual as a series of mental steps?  Examiner notes that the recited steps are directed to determining information for past sources which an individual can perform by looking up past events.  Further steps include informing a user regarding past performances which again involves looking up data from other sources which is a common mental step involved in, for example, horse racing wherein a user can lookup predicted lineup or past performances to further inform themselves and that operators will provide this information.  See cited prior art regarding providing this information.  Finally the steps involved taking a lineup and determining a result based on that lineup which is mental steps performed by operators of wagering games and involved comparing results as a mental process.  Therefore the computing elements recited do not provide a practical application.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant arguments regarding the prior arts not having all the features, such as Pollowitz not being directed to historical racing, are not persuasive since applicant should consider the references as a combination.  Specifically Pollowitz shows that races can be different sized which would apply obviously to past races of primary art Water since Pollowitz is directed to generally carrying out races and those races would eventually become historical races which could be used as data by Water.  Additionally examiner notes that if a race is of a different size than another race than the races stored in the database would include at least one race which is different sized than at least one other race.  Therefore examiner maintains the previous rejection.
As per the 103 rejection applicant argues against the previous combination of prior arts by focusing on the limiting of wagers to only the top three.  Examiner cites to above that the feature is obvious.  Specifically cited portions shows wins only considering the top three or wagers only on the top three and therefore in order to simply the game the wager selection can only include the top three since this is the considered placements for winning.  This would therefore reduce the time need by a player to make a wager and speed up the play allowing either more games or more players to play.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vincenzini (US Pub. No. 2005/0203651) teaches a wagering game system wherein a final result is determined for a race and displayed with fewer entries (e.g. horses) then the overall amount.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         	8/5/2022